—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered January 6, 1984, convicting him of criminal sale of a controlled substance in the second degree and criminal possession of a controlled substance in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the evidence presented at trial was legally sufficient to sustain the conviction. The evidence supports a finding that the defendant acted in concert with the codefendants Knapp and Fridella to sell drugs to undercover police officers and a named informant, and that he was in possession of the drugs immediately prior to his arrest. The testimony of the informant and the arresting officer was not incredible as a matter of law, and the jury could reasonably have resolved the inconsistencies in their accounts in favor of the People (see, People v Augustave, 123 AD2d 323).
*571Upon the exercise of our factual review power, we are satisfied that the defendant’s guilt was established beyond a reasonable doubt and the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The hearsay statements of the codefendant Fridella were properly admitted into evidence as declarations of a coconspirator in furtherance of a conspiracy, and the defendant’s right of confrontation was not abridged by virtue of the admission of these statements (see, People v Sanders, 56 NY2d 51; People v Salko, 47 NY2d 230; People v Grant, 113 AD2d 311, Iv denied 67 NY2d 762). The remaining contentions raised by the defendant are either unpreserved or without merit. Bracken, J. P., Kunzeman, Spatt and Harwood, JJ., concur.